ON REHEARING.
PER CURIAM
Since plaintiff’s motion to dismiss the appeal was filed and since the canse was submitted on the motion, defendant, without leave of court, has filed a supplemental abstract attempting to cure defects complained of by plaintiff.' This cannot be allowed. [Harding v. Bedoll, 202 Mo. 625.] Besides such additional abstract is in lead pencil and for that reason cannot be permitted.
A re-examination of the record satisfies us that plaintiff’s objections to the abstract are well taken, and the appeal must be dismissed.